                                             Case 3:20-cv-00819-JSC Document 9 Filed 04/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ANTHONY FERRANTINO,                              Case No. 20-cv-00819-JSC
                                                       Plaintiff,
                                   8
                                                                                            SECTION 1915 SCREENING OF
                                                v.                                          COMPLAINT; ORDER TO SHOW
                                   9
                                                                                            CAUSE
                                  10       SACRAMENTO COUNTY OFFICE OF
                                           EDUCATION,                                       Re: Dkt. No. 1
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Anthony Ferrantino sues the Sacramento County Office of Education (“Sacramento

                                  14   County”) for alleged wage discrimination under the Equal Pay Act (“EPA”), 29 U.S.C. 206(d).

                                  15   (Dkt. No. 1.)1 Having granted Mr. Ferrantino’s application to proceed in forma pauperis, (see Dkt.

                                  16   No. 4), the Court now screens the complaint pursuant to 28 U.S.C. § 1915 and orders Mr.

                                  17   Ferrantino to show cause why this case should not be transferred to the Easter District of

                                  18   California because venue is improper in this District.

                                  19           “Venue” for purposes of a civil action is proper in:

                                  20                  (1) a judicial district in which any defendant resides, if all
                                                      defendants are residents of the State in which the district is located;
                                  21
                                                      (2) a judicial district in which a substantial part of the events or
                                  22                  omissions giving rise to the claim occurred, or a substantial part of
                                                      property that is the subject of the action is situated; or
                                  23
                                                      (3) if there is no district in which an action may otherwise be
                                  24                  brought as provided in this section, any judicial district in which any
                                                      defendant is subject to the court’s personal jurisdiction with respect
                                  25                  to such action.
                                  26

                                  27
                                       1
                                  28    Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                           Case 3:20-cv-00819-JSC Document 9 Filed 04/15/20 Page 2 of 3




                                   1   28 U.S.C. § 1391(b). Mr. Ferrantino’s complaint asserts federal question jurisdiction under the

                                   2   EPA, bringing a claim against Sacramento County for alleged employment discrimination arising

                                   3   out of Mr. Ferrantino’s work as a substitute teacher for Sacramento County. (Dkt. No. 1 at 4-5.)

                                   4   Thus, the defendant resides in Sacramento County, California and the events giving rise to this

                                   5   action occurred in Sacramento County, California.

                                   6          Accordingly, Mr. Ferrantino is ORDERED TO SHOW CAUSE why this case should not

                                   7   be transferred to the Eastern District of California. Mr. Ferrantino shall respond to this Order by

                                   8   April 29, 2020. If Mr. Ferrantino does not do so, or if his response does not demonstrate why

                                   9   venue is proper in this District, the Court will transfer the case to the Eastern District of California.

                                  10   The Court encourages Mr. Ferrantino to seek free assistance from the Northern District’s Legal

                                  11   Help Center, 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, CA 94102. Mr.

                                  12   Ferrantino can make an appointment in person or by calling (415) 792-8982.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: April 15, 2020

                                  15

                                  16
                                                                                                      JACQUELINE SCOTT CORLEY
                                  17                                                                  United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
                                           Case 3:20-cv-00819-JSC Document 9 Filed 04/15/20 Page 3 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ANTHONY FERRANTINO,
                                   7                                                          Case No. 20-cv-00819-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        SACRAMENTO COUNTY OFFICE OF
                                  10    EDUCATION,
                                  11                   Defendant.

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on April 15, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Anthony Ferrantino
                                       1331 Crane Street
                                  20   Apt. 402
                                       Menlo Park, CA 94025
                                  21

                                  22

                                  23   Dated: April 15, 2020

                                  24
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27
                                                                                          Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          3
